RESOLUCIÓN
La Lie. Maritza Santana Jiménez finaliza hoy sus labores en el Tribunal Supremo de Puerto Rico como Compiladora y Publicista, luego de varios años de servicio al país desde la Rama Judicial. Este Tribunal, consciente de la gran labor realizada por la licenciada Santana Jiménez, le testimonia con esta Resolución su afecto y agradecimiento.
La licenciada Santana Jiménez comenzó a trabajar como Compiladora Auxiliar del Tribunal Supremo en marzo de 2005. Posteriormente, en noviembre de 2006 fue designada en propiedad al cargo de Compiladora y Publicista del Tribunal Supremo.
Como Compiladora y Publicista del Tribunal, correspondió a la licenciada Santana Jiménez diseñar y encauzar la *774actualización de la colección oficial de las decisiones que emitió este Tribunal, conocida como Decisiones de Puerto Rico. A tenor con ello, le correspondió dirigir los trabajos de revisión y edición de las opiniones, sentencias, resoluciones y votos particulares del Tribunal y sus integrantes, de modo que el producto que finalmente fuese publicado se ajustara a los criterios de la más alta calidad. En el desempeño de todas estas tareas, la licenciada Santana Jiménez demostró siempre un alto grado de dedicación, laboriosidad y compromiso con la Rama Judicial, lo que permitió que se publicaran los Tomos 155 al 159 durante el término que desempeñó el cargo.
Hoy, al despedir a la licenciada Santana Jiménez, recordamos con afecto y agradecimiento su disponibilidad para colaborar con este Tribunal en estas y otras encomiendas de importancia para la Rama Judicial y para la comunidad jurídica. Le deseamos éxito en su vida personal y profesional.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal.
{Fdo.) Aida I. Oquendo Graulau

Secretaria del Tribunal Supremo